
	
		I
		111th CONGRESS
		2d Session
		H. R. 5355
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to repeal the
		  limitation of liability of a responsible party for a discharge or substantial
		  threat of a discharge of oil from an offshore oil facility.
	
	
		1.Repeal of limitation of
			 liability of responsible party for discharge of oil from an offshore
			 facility
			(a)RepealSection 1004(a) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2704(a)) is amended by—
				(1)inserting
			 and after the semicolon at the end of paragraph (2);
				(2)striking paragraph
			 (3); and
				(3)redesignating
			 paragraph (4) as paragraph (3).
				(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on April 15, 2010.
			
